Exhibit 99.3 Consolidated financial statements of Intellipharmaceutics International Inc. November 30, 2012, 2011, and 2010 Intellipharmaceutics International Inc. November 30, 2012, 2011, and 2010 Table of contents Report of Independent Registered Chartered Accountants 1 Consolidated balance sheets 2 Consolidated statements of operations and comprehensive loss 3 Consolidated statements of shareholders’ equity (deficiency) 4 Consolidated statements of cash flows 5 Notes to the consolidated financial statements 6-27 Deloitte LLP 5140 Yonge Street Suite 1700 Toronto ONM2N 6L7 Canada Tel: 416-601-6150 Fax: 416-601-6151 www.deloitte.ca Report of Independent Registered Chartered Accountants To the Board of Directors and Shareholders of Intellipharmaceutics International Inc. We have audited the accompanying consolidated financial statements of Intellipharmaceutics International Inc. and subsidiaries (the “Company”), which comprise the consolidated balance sheets as at November 30, 2012 and November 30, 2011, and the consolidated statements of operations and comprehensive loss, shareholders' equity (deficiency), and cash flows for each of the years in the three-year period ended November 30, 2012 and a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Deloitte LLP 5140 Yonge Street Suite 1700 Toronto ONM2N 6L7 Canada Tel: 416-601-6150 Fax: 416-601-6151 www.deloitte.ca Opinion In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of the Company as at November 30, 2012 and 2011, and the results of its operations and its cash flows for each of the years in the three-year period ended November 30, 2012 in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company's recurring losses from operations and the accumulated deficit raise substantial doubt about its ability to continue as a going concern. Management's plans concerning these matters are also discussed in Note 1 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Deloitte LLP Independent Registered Chartered Accountants Licensed Public Accountants January 29, 2013 Intellipharmaceutics International Inc. Consolidated balance sheets As at November 30, 2012 and 2011 (Stated in U.S. dollars) $ $ Assets Current Cashand cash equivalents Accounts receivable Investment tax credits Prepaid expenses, sundry and other assets Property and equipment, net (Note 4) Liabilities Current Accounts payable Accrued liabilities (Note 5) Employee costs payable (Note 7) Current portion of capital lease obligations (Note 8) Due to related parties (Note 6) Deferred revenue - Capital lease obligations (Note 8) Warrant liability (Note 13) Shareholders' deficiency Capital stock (Notes 9 and 10) Authorized Unlimited common shares without par value Unlimited preference shares Issued and outstanding 17,906,937 common shares (2011 - 15,908,444) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) Contingencies (Note 15) On behalf of the Board: /s/ Dr. Isa Odidi /s/ Bahadur Madhani Dr. Isa Odidi, Chairman of the Board Bahadur Madhani, Director See accompanying notes to consolidated financial statements Page 2 Intellipharmaceutics International Inc. Consolidated statements of operations and comprehensive loss for the years ended November 30, 2012, 2011 and 2010 (Stated in U.S. dollars) $ $ $ Revenue Research and development Expenses Research and development Selling, general and administrative Depreciation (Note 4) Write-down on long lived assets (Note 4) - Loss from operations ) ) ) Fair value adjustment of derivative liabilty (Note 13) Financing expense (Note 9) - ) - Net foreign exchange gain (loss) ) Interest income Interest expense ) ) ) Loss ) ) ) Other comprehensive (loss) income Foreign exchange translation adjustment ) Comprehensive loss ) ) ) Loss per common share, basic and diluted ) ) ) Weighted average number of common shares outstanding, basic and diluted See accompanying notes to consolidated financial statements Page 3 Intellipharmaceutics International Inc. Consolidated statements of shareholders' equity (deficiency) for the years ended November 30, 2012, 2011 and 2010 (Stated in U.S. dollars) Accumulated Total Additional other shareholders' Common stock paid-in comprehensive Accumulated equity Number Amount capital (loss) income Deficit (deficiency) $ Balance, November 30, 2009 ) ) Adjustment of share issuance cost - Stock options to broker - Stock options to employees - Stock options to non-management board members - Other comprehensive gain (net of tax - $Nil) - Loss - ) ) - - ) ) Balance, November 30, 2010 ) ) Issuance of common shares (Note 9) - Shares issued for options exercised(Note 10) ) - - Stock options to employees (Note 10) - Stock options to non-management board members (Note 10) - DSU's to non-management board members (Note 11) - - - Issuance of shares on exercise of cashless warrants (Note 13) - - - Other comprehensive gain (net of tax - $Nil) - Loss - ) ) Cancellation on shares exchanged ) - ) ) Balance, November 30, 2011 ) ) ) Issuance of common shares (Note 9) - - - Share issuance cost (Note 9) - - ) - - ) Stock options to employees (Note 10) - Stock options to non-management board members (Note 10) - DSU's to non-management board members (Note 11) - Issuance of shares on exercise of cashless warrants (Note 13) - - - Other comprehensive loss (net of tax - $Nil) - - - ) - ) Loss - ) ) Cancellation on shares exchanged (4 ) - ) ) Balance, November 30, 2012 ) ) ) See accompanying notes to consolidated financial statements Page 4 Intellipharmaceutics International Inc. Consolidated statements of cash flows for the years ended November 30, 2012, 2011 and 2010 (Stated in U.S. dollars) $ $ $ Loss ) ) ) Items not affecting cash Depreciation Stock-based compensation (Note 10) Deferred share units (Note 11) Interest accrual Investment tax credit written off (Note 18) - Fair value adjustment of derivative liability (Note 13) Write-down on long lived assets (Note 4) - Financing expense (Note 9) - - Unrealized foreign exchange (gain) loss ) Change in non-cash operating assets & liabilities Accounts receivable ) Investment tax credits Prepaid expenses and sundry assets ) Accounts payable and accrued liabilities ) ) Deferred revenue ) ) Cash flows used in operating activities ) ) ) Financing activities Payments to related parties (Note 6) - ) ) Repayment of capital lease obligations ) ) ) Deferred offering cost - - ) Issuance of common shares on exercise of stock options (Note 10) - - Proceeds from issuance of shares and warrants, gross (Note 9) - - Proceeds from issuance of shares on exercise of warrants (Note 13) - - Proceeds from issuance of shares, gross (Note 9) - - Share issuance cost ) - - Cash flows provided from (used in) financing activities ) Investing activity Purchase of property and equipment ) ) ) Cash flows used in investing activities ) ) ) Effect of foreign exchange gain on cash held in foreign currency (Decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Supplemental cash flow information Interest paid (Note 6) Taxes paid - - - See accompanying consolidated financial statements Page 5 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) 1. Nature of operations Intellipharmaceutics International Inc. (“IPC” or the “Company”) is a pharmaceutical company specializing in the research, development and manufacture of novel and generic controlled-release and targeted-release oral solid dosage drugs. On October 22, 2009, IntelliPharmaCeutics Ltd. (“IPC Ltd. “) and Vasogen Inc. (“Vasogen”) completed a plan of arrangement and merger (the “IPC Arrangement Agreement”), resulting in a publicly-traded company, Intellipharmaceutics International Inc., which is incorporated under the laws of Canada and whose shares are traded on the Toronto Stock Exchange and NASDAQ. The Company earns revenues from development contracts which provide upfront fees, milestone payments, reimbursement of certain expenditures and royalty income upon commercialization of its products. The Company has incurred losses from operations since inception, and has an accumulated deficit of $30,084,684 as at November 30, 2012 (November 30, 2011 and 2010 - $23,947,819 and $19,067,542) respectively. Previously, the Company funded its research and development activities through the issuance of capital stock, loans from related parties, funds from the IPC Arrangement Agreement and funds received under development agreements. There is no certainty that such funding will be available going forward. The consolidated financial statements are prepared on a going concern basis and substantial doubt exists on the appropriateness of this.In order for the Company to continue operations at existing levels, the Company expects that over the next twelve months the Company will require significant additional capital.While the Company expects to satisfy its operating cash requirements for at least the next twelve months from cash on hand, collection of anticipated revenues resulting from future commercialization activities, development agreements or marketing license agreements, through managing operating expense levels, funds from senior management through the convertible debenture described elsewhere herein, equity and/or debt financings, and/or new strategic partners funding some or all costs of development, there can be no assurance that the Company will be able to obtain any such capital on terms or in amounts sufficient to meet its needs or at all.The availability of financing will be affected by, among other things, the results of its research and development, its ability to obtain regulatory approvals, the market acceptance of its products, the state of the capital markets generally, strategic alliance agreements, and other relevant commercial considerations.In addition, if the Company raises additional funds by issuing equity securities, its then existing security holders will likely experience dilution, and the incurring of indebtedness would result in increased debt service obligations and could require us to agree to operating and financial covenants that would restrict its operations.In the event that the Company does not obtain additional capital over the next twelve months, there may be substantial doubt about its ability to continue as a going concern and realize its assets and pay its liabilities as they become due.Any failure by the Company to raise additional funds on terms favorable to the Company, or at all, may require the Company to significantly change or curtail its current or planned operations in order to conserve cash until such time, if ever, that sufficient proceeds from operations are generated, and could result in its not taking advantage of business opportunities, in the termination or delay of clinical trials for one or more of its product candidates, in curtailment of its product development programs designed to identify new product candidates, in the sale or assignment of rights to its technologies, products or product candidates, and/or its inability to file abbreviated new drug applications (“ANDAs”) or New Drug Applications (“NDAs”) at all or in time to competitively market its products or product candidates. The audited consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Page 6 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) 2. Basis of presentation (a) Basis of consolidation These consolidated financial statements include the accounts of the Company and its wholly owned operating subsidiaries, IPC Ltd., Intellipharmaceutics Corp. (“IPC Corp”), and Vasogen Corp. These consolidated financial statements also include the results of Vasogen Ireland Ltd. up to June 27, 2012, the date of its dissolution. All inter-company accounts and transactions have been eliminated on consolidation. (b) Use of estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the year. Actual results could differ from those estimates. Areas where significant judgment is involved in making estimates are: the determination of estimated useful lives of property and equipment; the fair values of financial assets and liabilities; the determination of units of accounting for revenue recognition; the expected term of the Company's continued involvement in the research and development of each contract; the fair value of stock options and the determination of performance criteria for expensing share-based payments; the fair value of warrants; evaluation of income tax positions; the determination of valuation allowances; the determination of investment tax credits: accrued liabilities; deferred revenue; and forecasting future cash flows for assessing whether there are any impairments of long-lived assets. 3. Significant accounting policies (a) Cash and cash equivalents The Company considers all highly liquid securities with an original maturity of three months or less to be cash equivalents. Cash equivalent balances consist of bankers acceptancesandbank accounts with variable, market rates of interest. The financial risks associated with these instruments are minimal and the Company has not experienced any losses from investments in these securities. The carrying amount of cash and cash equivalents approximates its fair value due to its short-term nature. (b) Financial Instruments The Company evaluates all of its financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are classified as liabilities, the derivative instrument is initially recorded at its fair value using the appropriate valuation methodology and is then re-valued at each reporting date, with changes in the fair value reported in the consolidated statements of operations and comprehensive loss. (c) Investment tax credits The investment tax credits (“ITC") receivable are amounts considered recoverable from the Canadian federal and provincial governments under the Scientific Research & Experimental Development (“SR&ED”) incentive program. The amounts claimed under the program represent the amounts submitted by management based on research and development costs incurred during the year up to November30, 2012. Realization is subject to government approval. Any adjustment to the amounts claimed will be recognized in the year in which the adjustment occurs. Refundable ITCs claimed relating to capital expenditures are credited to property and equipment. Refundable ITCs claimed relating to current expenditures are netted against research and development expenditures. Page 7 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) 3. Significant accounting policies (continued) (d) Property and equipment Property and equipment are recorded at cost. Equipment acquired under capital leases are recorded net of imputed interest, based upon the net present value of future payments. Assets under capital leases are pledged as collateral for the related lease obligation. Repairs and maintenance expenditures are charged to operations; major betterments and replacements are capitalized. Depreciation bases and rates are as follows: Assets Basis Rate Computer equipment Declining balance 30% Computer software Declining balance 50% Furniture and fixtures Declining balance 20% Laboratory equipment Declining balance 20% Leasehold improvements Straight line Over term of lease Leasehold improvements and assets acquired under capital leases are depreciated over the term of their useful lives or the lease period, whichever is shorter. The charge to operations resulting from depreciation of assets acquired under capital leases is included with depreciation expense. (e) Impairment of long-lived assets Long-lived assets are reviewed for impairment when events or circumstances indicate that the carrying value of an asset may not be recoverable. For assets that are to be held and used, impairment is recognized when the sum of estimated undiscounted cash flows associated with the asset or group of assets is less than its carrying value. If impairment exists, an adjustment is made to write the asset down to its fair value, and a loss is recorded as the difference between the carrying value and fair value. Fair values are determined based on internal or external appraisals. (f) Warrants The Company issued warrants as described in Notes 9(b) and 13.The warrants are presented as a liability because they do not meet the criteria of Accounting Standard Codification (“ASC”) topic 480 for equity classification. Subsequent changes in the fair value of the warrants are recorded in the consolidated statements of operations. (g) Revenue recognition The Company accounts for revenue in accordance with the provision of ASC topic 605 Revenue Recognition. The Company earns revenue from non-refundable upfront fees, milestone payments upon achievement of specified research or development, research and development support payments, scale-up services and royalty payments on sales of resulting products. Revenue is realized or realizable and earned when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price to the customer is fixed or determinable, and collectability is reasonably assured. From time to time, the Company enters into transactions that represent multiple-element arrangements. Management evaluates arrangements with multiple deliverables to determine whether the deliverables represent one or more units of accounting for the purpose of revenue recognition. A delivered item is considered a separate unit of accounting if the delivered item has stand-alone value to the customer, the fair value of any undelivered items can be reliably determined, and the delivery of undelivered items is probable and substantially in the Company's control. The relevant revenue recognition accounting policy is applied to each separate unit of accounting. Page 8 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) 3. Significant accounting policies (continued) (g) Revenue recognition (continued) Research and development Under arrangements where the license fees and research and development activities can be accounted for as a separate unit of accounting, non-refundable upfront license fees are deferred and recognized as revenue on a straight-line basis over the expected term of the Company's continued involvement in the research and development process. Deferred revenue represents the funds received from clients, for which the revenues have not yet been earned, as the milestones have not been achieved, or in the case of upfront fees for drug development, where the work remains to be completed. For contracts that have been put on hold, the Company does not recognize any upfront fees from the period in which the product was on hold. For contracts that are terminated or abandoned, the Company recognizes all of the remaining unrecognized upfront fees in the period in which the contract was terminated, and net of amounts that are reimbursable, if any. Revenue from the achievement of research and development milestones, if deemed substantive, is recognized as revenue when the milestones are achieved, and the milestone payments are due and collectible. Milestones are considered substantive if all of the following conditions are met: (i)the milestone is non-refundable; (ii)achievement of the milestone was not reasonably assured at the inception of the arrangement; (iii)substantive effort is involved to achieve the milestone; and (iv)the amount of the milestone appears reasonable in relation to the effort expended, the other milestones in the arrangement and the related risk associated with achievement of the milestone. If any of these conditions are not met, the Company recognizes a proportionate amount of the milestone payment upon receipt as revenue that correlates to work already performed and the remaining portion of the milestone payment would be deferred and recognized as revenue as the Company completes its performance obligations. Other services Scale-up is the process of translating a laboratory batch to a much larger (manufacturing scale) batch. Revenue generated from any scale-up activities is recorded under ASC topic 605. Costs and profit margin related to these services that are in excess of amounts billed are recorded in accounts receivable, and amounts billed related to these services that are in excess of costs and profit margin are recorded in deferred revenue. Royalties The Company will recognize revenue from royalties based on licensees' sales of the Company's products or technologies. Royalties are recognized as earned in accordance with the contract terms when royalties from licenses can be reasonably estimated and collectability is reasonably assured. To date, the Company has not yet recognized any royalty revenue. (h) Research and development costs Research and development costs related to continued research and development programs are expensed as incurred in accordance with ASC topic 730. However, materials and equipment are capitalized and amortized over their useful lives if they have alternative future uses. (i) Income taxes The Company uses the liability method of accounting for income taxes. Under the liability method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and for losses and tax credit carry forwards. Significant judgment is required in determining whether deferred tax assets will be realized in full or in part. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Page 9 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) 3. Significant accounting policies (continued) (i) Income taxes (continued) The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the year that includes the date of enactments. A valuation allowance is provided for the portion of deferred tax assets that is more likely than not to remain unrealized. The Company accounts in accordance with ASC topic 740-10. This ASC topic requires that uncertain tax positions are evaluated in a two-step process, whereby (i)the Company determines whether it is more likely than not that the tax positions will be sustained based on the technical merits of the position and (ii) those tax positions that meet the more likely than not recognition threshold, the Company would recognize the largest amount of tax benefit that is greater than 50% likely of being realized upon ultimate settlement with the related tax authority. Changes in recognition or measurement are reflected in the period in which the change in judgment occurs. The cumulative effects of the application of the provisions of ASC topic 740-10 are described in Note14. The Company records any interest related to income taxes in interest expense and penalties in selling, general and administrative expense. (j) Translation of foreign currencies The financial statements of Intellipharmaceutics International Inc. are measured using the Canadian dollar as the functional currency. The Company's reporting currency is the U.S. dollar. The financial results of the Canadian operations are measured using the Canadian dollar as the functional currency. Assets and liabilities of the Canadian operations have been translated at year end exchange rates and related revenue and expenses have been translated at average exchange rates for the year. Accumulated gains and losses resulting from the translation of the financial statements of the Canadian operations are included as part of accumulated other comprehensive (loss) income, a separate component of shareholders' equity. In respect of other transactions denominated in currencies other than the respective entities' functional currencies, the monetary assets and liabilities are translated at the year end rates. Revenue and expenses are translated at rates of exchange prevailing on the transaction dates. Non-monetary balance sheet and related income statement accounts are remeasured into U.S. dollar using historical exchange rates. All of the exchange gains or losses resulting from these other transactions are recognized in the statement of operations and comprehensive loss. (k) Stock-based compensation The Company calculates stock-based compensation using the fair value method, under which the fair value of the options at the grant date is calculated using the Black-Scholes Option Pricing Model, and subsequently expensed over the appropriate term. The provisions of the Company's stock-based compensation plans do not require the Company to settle any options by transferring cash or other assets, and therefore the Company classifies the awards as equity. Share-based compensation expense recognized during the period is based on the value of share-based payment awards that are ultimately expected to vest. The Company estimates forfeitures at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. The share based compensation expense is recorded in the statement of operations and comprehensive loss under research and development expense and under selling, general and administration expense. Note10 provides supplemental disclosure of the Company's stock options. (l) Loss per share Basic loss per share (“EPS”) is computed by dividing the loss attributable to common shareholders by the weighted average number of common shares outstanding. Diluted EPS reflects the potential dilution that could occur from common shares issuable through the exercise or conversion of stock options, restricted stock awards, warrants and convertible securities. In certain circumstances, the conversion of options, warrants and convertible securities are excluded from diluted EPS if the effect of such inclusion would be anti-dilutive. Page 10 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) 3. Significant accounting policies (continued) (l) Loss per share (continued) The dilutive effect of stock options is determined using the treasury stock method. Stock options and warrants to purchase 7,830,059, 7,876,229, and 1,687,914 common shares of the Company during fiscal 2012, 2011, and 2010, respectively, were not included in the computation of diluted EPS because the Company has incurred a loss for the years ended November30, 2012, 2011 and 2010 as the effect would be anti-dilutive. (m) Comprehensive loss The Company follows ASC topic 810-10. This statement establishes standards for reporting and display of comprehensive (loss) income and its components. Comprehensive loss is loss plus certain items that are recorded directly to shareholders' equity. Other than foreign exchange gains and losses arising from cumulative translation adjustments, the Company has no other comprehensive loss items. (n) Fair value measurement Under ASC topic 820, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., an exit price). ASC topic 820 establishes a hierarchy for inputs to valuation techniques used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that reflect assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the Company. Unobservable inputs are inputs that reflect the Company's own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. There are three levels to the hierarchy based on the reliability of inputs, as follows: ● Level 1 - Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets. ● Level 2 - Inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. Level 2 inputs include quoted prices for similar assets or liabilities in active markets, or quoted prices for identical or similar assets and liabilities in markets that are not active. ● Level 3 - Unobservable inputs for the asset or liability. The degree of judgment exercised by the Company in determining fair value is greatest for instruments categorized in Level 3. The adoption of ASC topic 820 for financial assets and liabilities did not have a material effect on the Company's consolidated financial statements, or result in any significant changes to its valuation techniques or key considerations used in valuations. (o) Recently adopted accounting pronouncements In May 2011, the FASB provided amendments ASU 2011-4 “Amendment to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS to achieve common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards. The amendments provide clarification and/or additional requirements relating to the following: a) application of the highest and best use and valuation premise concepts, b) measurement of the fair value of instruments classified in an entity’s shareholders’ equity, c) measurement of the fair value of financial instruments that are managed within a portfolio, d) application of premiums and discounts in a fair value measurement, and e) disclosures about fair value measurements. These amendments are effective prospectively for interim and annual periods beginning after December 15, 2011. The Company adopted ASU 2011-4 on March 1, 2012. The adoption did not have an impact on the Company’s 2012 financial statements. Page 11 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) 3. Significant accounting policies (continued) (o) Recently adopted accounting pronouncements (continued) In June 2011, the FASB provided amendments ASU 2011-05 “Presentation of Comprehensive Income” requiring an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements, eliminating the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. Additionally, the amendments require an entity to present reclassification adjustments on the face of the financial statements from other comprehensive income to net income. These amendments are effective retrospectively for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company adopted ASU 2011-05 on March 1, 2012. The adoption did not have an impact on the Company’s 2012 financial statements, as the Company was already presenting its statement of comprehensive income in accordance with the guidelines above. On December 23, 2011, the FASB issued ASU 2011-12, which defers certain provisions of ASU 2011-05. One of ASU 2011-05’s provisions required entities to present reclassification adjustments out of accumulated other comprehensive income by component in both the statement in which net income is presented and the statement in which other comprehensive income is presented (for both interim and annual financial statements). Accordingly, this requirement is indefinitely deferred by ASU 2011-12 and will be further deliberated by the FASB at a future date. The new ASU is in response to constituents' concerns about whether the requirements under ASU 2011-05 for the presentation of reclassification adjustments were operational. The FASB also decided that during the deferral period, entities would be required to comply with all existing requirements for reclassification adjustments in ASC 220, which indicates that "[a]n entity may display reclassification adjustments on the face of the financial statement in which comprehensive income is reported, or it may disclose reclassification adjustments in the notes to the financial statements."The effective date of ASU 2011-12 is the same as that for the unaffected provisions of ASU 2011-05 (i.e., those related to the requirement to report the components of comprehensive income in either (1) a continuous statement of comprehensive income or (2) two separate but consecutive statements). Accordingly, for public entities, the effective date is for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2011. The Company adopted ASU 2011-12 on March 1, 2012. The adoption did not have an impact on the Company’s 2012 financial statements. Page 12 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) 4. Property and equipment November 30, 2012 Accumulated Net book Cost amortization value $ $ $ Computer equipment Computer software Furniture and fixtures Laboratory equipment Leasehold improvements - Laboratory equipment under capital lease Computer equipment under capital lease November 30, 2011 Accumulated Carrying Cost amortization value $ $ $ Computer equipment Computer software Furniture and fixtures Laboratory equipment Leasehold improvements Lab equipment under capital lease Computer under capital lease Depreciation for the year ended November30, 2012 was $452,303 (November30, 2011 - $227,456; November 30, 2010 - $242,778). Property and equipment are reviewed for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. Impairment is assessed by comparing the carrying amount of an asset with the sum of the undiscounted cash flows expected from its use and disposal, and as such requires the Company to make significant estimates on expected revenues from the commercialization of its products and services and the related expenses. The Company records a write-down for long-lived assets which have been abandoned and do not have any residual value. For the year ended November30, 2012, the Company recorded a $107,123 write-down of long-lived assets (2011 - $Nil; 2010 – $36,481). The Company performed an asset inspection at the end of the fiscal year and noted assets which were not in use or had nominal value. The fair value of these assets were determined based on internal appraisals as per the Company’s accounting policy. 5. Accrued liabilities November 30, November 30, $ $ Professional fees Other Page 13 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) 6. Due to related parties Amounts due to the related parties are payable to entities controlled by two shareholders who are also officers and directors of the Company. November 30, November 30, $ $ Promissory note payable to two directors and officers of the Company, unsecured 6% annual interest rate on the outstanding loan balance (i) (2012 - C$750,534; 2011 - C$774,330) Note payable to an entity controlled by shareholders, officers and directors of the Company, unsecured, non-interest bearing with no fixed repayment terms. (2012 - C$28,167; 2011 - C$28,167) Interest expense on the promissory note payable to related parties for the year ended November30, 2012 is $45,278 (November30, 2011- $73,011; November 30, 2010 - $94,055) and has been included in the consolidated statement of operations and comprehensive loss. (i) Effective October22, 2009 (“effective date”), the promissory note dated September10, 2004 issued by IPC Corp to Dr.IsaOdidi and Dr.AminaOdidi (the “Promissory Note”) was amended to provide that the principal amount thereof shall be payable when payment is required solely out of (i)revenues earned by IPC Corp following the effective date, and/or proceeds received by any IPC Company from any offering of its securities following the effective date, other than the securities offering completed on February 1, 2011, and/or amounts received by IPC Corp for the scientific research tax credits received after the effective date for research expenses of IPC Corp incurred before the effective date and (ii)up to C$800,000 from the Net Cash (as defined in the IPC Arrangement Agreement). During the year ended November 30, 2012, no principal repayment was made (2011 - $801,551; 2010 - $755,760) and interest payment of $39,173 (C$39,083) (2011 – $163,099; 2010 - $104,943) in respect of the promissory note was repaid by the Company in accordance with the terms of the IPC Arrangement Agreement. As described in Note 7, the Company had salaries payable to the two principal shareholders. 7. Employee costs payable As at November30, 2012, the Company had $472,619 (November30, 2011 - $472,619) salaries payable to Dr.IsaOdidi and Dr.AminaOdidi, principal shareholders, directors and executive officers of the Company and $190,603 (November30, 2011 - $263,454) for other amounts payable to certain employees.These balances are due on demand and therefore presented as current in nature. Page 14 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) 8. Lease obligations The Company leases facilities under an operating lease which expires on November 2013, with an option to extend the lease on comparable terms for five additional years.The Company also leases various computers and equipment under capital leases. Future minimum lease payments under leases with terms of one year or more are as follows at November 30, 2012: Capital Operating Year ending November 30, 2012 Lease Lease $ $ - Less: amounts representing interest at 14% - Less: Current portion - Balance, long-term portion 9. Capital stock Authorized, issued and outstanding (a) The Company is authorized to issue an unlimited number of common shares, all without nominal or par value and an unlimited number of preference shares. As at November30, 2012 the Company has 17,906,937 (2011 – 15,908,444) common shares issued and outstanding, and no preference shares issued and outstanding. (b) Two officers and directors of IPC owned directly and through their family holding company (“Odidi Holdco”) 6,005,751 (2011 - 5,997,751) common shares or approximately 34% (2011 – 38%) of IPC. Each common share of the Company entitles the holder thereof to one vote at any meeting of shareholders of the Company, except meetings at which only holders of a specified class of shares are entitled to vote. Common shares of the Company are entitled to receive, as and when declared by the board of the Company, dividends in such amounts as shall be determined by the board of the Company. The holders of common shares of the Company have the right to receive the remaining property of the Company in the event of liquidation, dissolution, or winding-up of the Company, whether voluntary or involuntary. The preference shares may at any time and from time to time be issued in one or more series. The board of directors will, by resolution, from time to time, before the issue thereof, fix the rights, privileges, restrictions and conditions attaching to the preference shares of each series. Except as required by law, the holders of any series of preference shares will not as such be entitled to receive notice of, attend or vote at any meeting of the shareholders of the Company. Holders of preference shares will be entitled to preference with respect to payment of dividends and the distribution of assets in the event of liquidation, dissolution or winding-up of the Company, whether voluntary or involuntary, or any other distribution of the assets of the Company among its shareholders for the purpose of winding up its affairs, on such shares over the common shares of the Company and over any other shares ranking junior to the preference shares. Page 15 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) 9. Capital stock (continued) Authorized, issued and outstanding (continued) (b) On February 1, 2011, the Company completed a private offering for the sale and issuance of 4,800,000 units of the Company. Each unit consisted of one share of common stock, a five year Series A common share purchase warrant to purchase one half of a share of common stock at an exercise price of $2.50 per whole share and a two year Series B common share purchase warrant to purchase one half of a share of common stock at an exercise price of $2.50 per whole share for gross proceeds of $12,000,000.The Company also issued to the placement agents 96,000 warrants to purchase a share of common stock at an exercise price of $3.125 per whole share. The holders of Series A and Series B common share purchase warrants and placement agents warrants are entitled to a cashless exercise under which the number of shares to be issued will be based on the number of shares for which warrants are exercised times the difference between market price of common share and the exercise price divided by the market price. Under U.S. GAAP where the strike price of the warrants is denominated in a currency other than an entity's functional currency, the warrants would not be considered indexed to the entity’s own stock, and would consequently be considered to be a derivative liability. Also under U.S. GAAP, warrants with the cashless exercise option satisfying the explicit net settlement criteria are considered a derivative liability. The Series A, Series B common share purchase warrants and placement agents warrants are denominated in U.S. dollars and IPC’s functional currency is Canadian dollars. As a result, the Company determined that these warrants are not considered indexed to the Company’s own stock and characterized the fair value of these warrants as derivative liabilities upon issuance. The derivative has been subsequently marked to market through the statement of operations and comprehensive loss. The Company incurred financing expenses of $2,357,732, which includes placement agent warrants with a fair value of $229,005 and $655,582 as the cost of the private offering. The Company determined that the fair value of the warrant liability at issuance to be $12,655,582 based upon a Black-Scholes Options Pricing Model calculation (Note 13). The Company recorded the full value of the derivative as a liability at issuance with an offset to valuation discount. As the fair value of the liability of $12,655,582 exceeded the proceeds of $12,000,000, the excess of the liability over the proceeds amount of $655,582 was considered to be a cost of the private offering, which was included in the financing expenses. (c) On March 15, 2012, the Company completed a registered direct common share offering for gross proceeds of $5,000,000. The Company sold an aggregate of 1,818,182 shares to U.S. institutional investors at a price of $2.75 per share. Professional, regulatory and other costs in the amount of $779,271 directly attributable to the common share offering have been recorded as share issuance costs in shareholders deficiency. Options All grants of options to employees after October22, 2009 are made from the Employee Stock Option Plan (the “Employee Stock Option Plan”). The maximum number of common shares issuable under the Employee Stock Option Plan is limited to 10% of the issued and outstanding common shares of the Company from time to time, or 1,790,694 based on the number of issued and outstanding common shares as at November30, 2012. As at November30, 2012, 1,375,119 options are outstanding under the employee stock option plan. Each option granted allows the holder to purchase one common share at an exercise price not less than the closing price of the Company's common shares on the Toronto Stock Exchange on the last trading day prior to the grant of the option. Options granted under these plans generally have a maximum term of 10 years and generally vest over a period of up to three years. As at November30, 2012, there were 415,575 options available for grant under the Employee Stock Option Plan. Page 16 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) Options (continued) In August 2004, the Board of Directors of IPC Ltd. approved a grant of 2,763,940 performance-based stock options, to two executives who were also the principal shareholders of IPC Ltd. The vesting of these options is contingent upon the achievement of certain performance milestones. A total of 1,381,970 performance-based stock options have been vested as of November 30, 2012. These options were still outstanding as at November 30, 2012 and will expire in 2014. In the year ended November 30, 2012, Nil (2011 – 120,000) stock options to non-management board members and a grant of 955,000 (2011 – Nil) stock options to management were granted. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model, consistent with the provisions of Accounting Standards Codification topic ASC 718. Option pricing models require the use of subjective assumptions, changes in these assumptions can materially affect the fair value of the options. The assumptions presented in the table below represent the weighted average of the applicable assumption used to value stock options at their grant date. The Company calculates expected volatility based on historical volatility of the Company’s peer group that is publicly traded for options that has an expected life than is more than two years. For options that have an expected life of less than three years the Company uses its own volatility. The expected term, which represents the period of time that options granted are expected to be outstanding, is estimated based on an average of the term of the options. The risk free rate assumed in valuing the options is based on the U.S. Treasury yield curve in effect at the time of grant for the expected term of the option. The expected dividend yield percentage at the date of grant is Nil as the Company is not expected to pay dividends in the foreseeable future. The weighted average fair value of employee stock options granted in 2012 and 2011 was estimated using the following assumptions: Volatility % % Risk-free interest rate % % Expected life (in years) Dividend yield - - The weighted average grant date fair value per options granted Page 17 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) Options (continued) Details of stock option transactions are as follows: November 30, 2012 November 30, 2011 November 30, 2010 Weighted Weighted Weighted average Weighted average Weighted average Weighted exercise average exercise average exercise average Number of price per grant date Number of price per grant date Number of price per grant date options share fair value options share fair value options share fair value $ Outstanding, beginning of period, Granted Exercised - - - ) - - - Forfeiture ) - - ) - - ) - - Expired ) ) ) Balance at end of period Options exercisable, end of year As of November30, 2012, the exercise prices, weighted average remaining contractual life of outstanding options and weighted average grant date fair values were as follows: Options outstanding Options exercisable Weighted Weighted Weighted Weighted Weighted average average average average average exercise remaining grant exercise grant Exercise Number price per contract due Number price per date price outstanding share life (years) fair value exercisable share fair value $ Under 2.50 - 2.51 - 5.00 5.01 - 7.50 - 7.51 - 10.00 - 10.01 - 100.00 300.00 - 500.00 500.01 - 1,000.00 1,000.01 - 1,500.00 33 33 Total unrecognized compensation cost relating to the unvested performance-based stock options at November 30, 2012 is approximately $2,214,000 (November30, 2011 - $2,214,000). For the year ended November 30, 2012, no compensation cost has been recognized for the remaining unvested performance-based options.For the year ended November 30, 2011, the Company recorded stock based compensation expense of $442,800 related to meeting the performance criteria of 276,394 options. Page 18 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) Options (continued) No options were exercised in the year ended November30, 2012.For the year ended November 30, 2011, 25,000 options were exercised for a cash consideration of $93,165 and no options were exercised in the year ended November30, 2010. During the year ended November 30, 2012, no stock options were granted to employees. For the fiscal year ended November 30, 2011, 208,000 stock options were granted. The following table summarizes the components of stock-based compensation expense. November 30, 2012 November 30, 2011 November 30, 2010 $ $ $ Research and development Selling, general and administrative The Company has estimated its stock option forfeitures to be $Nil at November30, 2012 (2011 - $7,302; 2010 - $Nil). Deferred share units Effective May28, 2010, the Company’s shareholders approved a DSU Plan to grant DSUs to its non-management directors and reserved a maximum of 110,000 common shares for issuance under the plan. The DSU Plan permits certain non-management directors to defer receipt of all or a portion of their board fees until termination of the board service and to receive such fees in the form of common shares at that time. A DSU is a unit equivalent in value to one common share of the Company based on the trading price of the Company's common shares on the Toronto Stock Exchange. Upon termination of board service, the director will be able to redeem DSUs based upon the then market price of the Company's common shares on the date of redemption in exchange for any combination of cash or common shares as the Company may determine. During the year ended November 30, 2012, one non-management board member elected to receive director fees in the form of DSUs under the Company’s DSU Plan. As at November 30, 2012, 22,449 DSUs are outstanding and 87,551 DSUs are available for grant under the DSU Plan. November 30, 2012 November 30, 2011 $ shares $ shares Additional paid in capital Accrued liability Restricted share units Effective May28, 2010, the Company’s shareholders approved a Restricted Share Unit (“RSU”) Plan for officers and employees of the Company and reserved a maximum of 330,000 common shares for issuance under the plan. The RSU Plan will form part of the incentive compensation arrangements available to officers and employees of the Company and its designated affiliates. An RSU is a unit equivalent in value to one common share of the Company. Upon vesting of the RSUs and the corresponding issuance of common shares to the participant, or on the forfeiture and cancellation of the RSUs, the RSUs credited to the participant’s account will be cancelled. No RSUs have been issued under the plan. Page 19 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) Warrants Under U.S. GAAP, where the strike price of warrants is denominated in a currency other than an entity's functional currencythe warrants would not be considered indexed to the entity’s own stock.In connection with the February 1, 2011 private offering, the Company issued 4,800,000 five year Series A common shares purchase warrants to purchase one half of a share of common stock at an exercise price of $2.50 per whole share and 4,800,000 two year Series B common shares purchase warrants to purchase one half of a share of common stock at an exercise price of $2.50 per whole share.As noted in Note 9 these warrants are considered to be a derivative liability. Thefair value of the Series A warrants of $7,214,366 and Series B warrants of $5,441,216 have been initially estimated at February 1, 2011 using the Black-Scholes Options Pricing Model, using volatilities of 70% and 59%, risk free interest rates of 0.99% and 0.29%, expected lives of 5 and 2 years, and dividend yields in each case of Nil, respectively. The Company also issued to the placement agents 96,000 warrants to purchase a share of common stock at an exercise price of $3.125 per share.The fair value of the placement agents’ warrants was initially estimated at February 1, 2011 as $229,005 using the Black-Scholes Options Pricing Model, using volatility of 67%, a risk free interest rate of 0.99%, an expected life of 3 years, and a dividend yield of Nil. These placement agent warrants were expensed and are included in financing expense. The following table provides information on the 7,286,000 warrants outstanding and exercisable as of November 30, 2012: Number Shares issuable Warrant Exercise price outstanding Expiry upon exercise Series B February 1, 2013 Agent March 30, 2014 Series A February 1, 2016 During the year ended November 30, 2012, there were cash and cashless exercises in respect of 150,000 (2011 – Nil) and 1,300,000 (2011 – 960,000) warrants respectively, resulting in the issuance of 75,000 (2011 – Nil) and 105,315 (2011 – 176,469) common shares respectively. The fair value of $1,005,692 for these shares was recorded as a charge to additional paid-in capital.Details of warrant transactions are as follows: November 30, November 30, Outstanding, beginning of year Issued during the year - Exercised during the year ) ) Expired during the year ) ) Outstanding, end of year U.S. GAAP requires the fair value of these liabilities be re-measured at the end of every reporting period with the change in value reported in the statement of operations and comprehensive loss. Accordingly, the fair value of the Series A and Series B warrants at November 30, 2012 using the Black-Scholes Options Pricing Model was estimated to be $1,659,492 (2011 - $3,786,049) and $276,038 (2011 - $2,741,185) respectively, and the fair value of the agent warrants was estimated to be $25,363 (2011- $83,781), using the following assumptions as of November 30, 2012: Page 20 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) Warrants (continued) Warrants Risk free Expected Warrant outstanding Volatility rate life (years) % % Series A 0.37% Series B 0.18% Agent 0.18% The change in the fair value of the warrants from the previously recorded amount to November 30, 2012 amounting to a gain of $3,841,233 (2011 - $5,346,878: 2010 - $223,782) has been recorded as fair value adjustment of derivative liability in the statement of operations and comprehensive loss. Income taxes The Company files Canadian income tax returns for its Canadian operations. Separate income tax returns are filed as locally required. The total provision for income taxes differs from the amount which would be computed by applying the Canadian income tax rate to loss before income taxes. The reasons for these differences are as follows: November 30, November 30, November 30, % % % Statutory income tax rate 27 28 31 $ $ $ Statutory income tax recovery ) ) ) Increase (decrease) in income taxes Non-deductible expenses/ non-taxable income ) ) Change in valuation allowance Investment tax credit ) - - Ontario tax rate change ) - - Foreign exchange change ) - - True up of tax returns, etc. ) - - - The Company recognizes deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the carrying amounts and the tax basis of assets and liabilities and certain carry-forward balances. Significant temporary differences and carry-forwards are as follows: Page 21 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) Income taxes (continued) November 30, November 30, November 30, $ $ $ Deferred tax assets Non-capital loss carry-forwards Book and tax basis differences on assets and liabilities Other Ontario harmonization tax credit Investment tax credit Undeducted research and development expenditures Valuation allowances for deferred tax assets ) ) ) Net deferred tax assets - - - At November30, 2012, the Company had cumulative operating losses available to reduce future years’ income for income tax purposes: Canadian income tax losses expiring in the year ended November 30, Federal $ ) ) ) - ) United States Federal income tax losses expiring in the year ended November 30, $ At November30, 2012, the Company had a cumulative carry-forward pool of Federal SR&ED expenditures in the amount of approximately $9,822,000 (2011 - $7,549,000) which can be carried forward indefinitely. At November30, 2012, the Company had approximately $427,000 (2011 - $362,000) of Ontario harmonization credits, which will expire on the November30, 2015 taxation year. These credits are subject to a full valuation allowance as they are not more likely than not to be realized. At November30, 2012, the Company had approximately $2,089,000 (November30, 2011 - 1,352,000; November30, 2010 - $740,200) of unclaimed ITCs which expire from 2025 to 2032. These credits are subject to a full valuation allowance as they are not more likely than not to be realized. Page 22 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) Income taxes (continued) The net deferred tax assets have been fully offset by a valuation allowance because it is not more likely than not the Company will realize the benefit of these deferred tax assets. The Company does not have any recognized tax benefits as of November30, 2012 or November30, 2011. The Company files unconsolidated federal income tax returns domestically and in foreign jurisdictions. The Company has open tax years from 2006 to 2012 with tax jurisdictions including Canada and the U.S. These open years contain certain matters that could be subject to differing interpretations of applicable tax laws and regulations, as they relate to amount, timing, or inclusion of revenues and expenses. The Company did not incur any interest expense related to uncertain tax positions in 2012, 2011 and 2010 or any penalties in those years. The Company had no accrued interest and penalties as of November30, 2012 and 2011. The Company had no unrecognized tax benefits in 2012, 2011 and 2010, and the Company does not expect that the unrecognized tax benefit will increase within the next twelve months. Contingencies From time to time the Company may be exposed to claims and legal actions in the normal course of business, which may be initiated by the Company. As at January 29, 2013, there were no pending or threatened litigation claims outstanding other than the ones described in the following paragraphs. Pursuant to an arrangement agreement between Vasogen and Cervus LP (“Cervus”) dated August 14, 2009 (the "Cervus Agreement"), Vasogen and a Vasogen subsidiary (“New Vasogen”) entered into an indemnity agreement (the "Indemnity Agreement"), which became an obligation of the Company as of October 22, 2009. The Indemnity Agreement is designed to provide Cervus with indemnification for claims relating to Vasogen's and New Vasogen's business that are brought against Cervus in the future, subject to certain conditions and limitations. The Company's obligations under the Indemnity Agreement relating to the Tax pools defined in the Indemnity Agreement are limited to an aggregate of C$1,455,000 with a threshold amount of C$50,000 before there is an obligation to make a compensation payment. The Company does not expect to have to pay any amount under this indemnity agreement. In February 2012, the Company filed an amendment to the ANDA for generic Focalin to include the 40 mg strength of dexmethylphenidate hydrochloride extended-release capsules.Celgene Corporation, Novartis Pharmaceuticals Corporation, and Novartis Pharma AG, have filed a Complaint against Intellipharmaceutics Corp. for alleged patent infringement in the United States District Court for the District of New Jersey. In addition, Alkermes Pharma Ireland Limited (successor in title to Elan Pharma International Limited) has filed a Complaint against Intellipharmaceutics Corp. and Intellipharmaceutics Ltd. for alleged patent infringement in the United States District Court for the District of Delaware. Both Complaints are in relation to Intellipharmaceutics’ generic version of 40 mg Focalin XR®. Both of these actions have been stayed on the consent of all parties pending ongoing settlement discussions. In view of the previous settlements related to five dosage strengths of the same drug product, the Company believes it is reasonable to expect that the litigation relating to the 40 mg strength could also be settled on terms satisfactory to the Company, although no assurance can be provided to this effect. Lawsuits such as these are an ordinary and expected part of the process of obtaining approval to commercialize a generic drug product in the United States. Intellipharmaceutics remains confident that its generic version of 40 mg Focalin XR® does not in any event infringe the patents in issue. Page 23 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) Financial instruments (a) Fair values The Company follows ASC topic 820, “Fair Value Measurements and Disclosures” which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. The provisions of ASC 820 apply to other accounting pronouncements that require or permit fair value measurements. ASC 820 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date; and establishes a three level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. Inputs refers broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk. To increase consistency and comparability in fair value measurements and related disclosures, the fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The three levels of the hierarchy are defined as follows: Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly for substantially the full term of the financial instrument. Level 3 inputs are unobservable inputs for asset or liabilities. The categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. Fair value of cash is measured based on Level 1 inputs and fair value of warrant liability is measured based on Level 2 inputs referred to in the three levels of the hierarchy noted above. The carrying values of cash and cash equivalents, accounts receivable, and accounts payable, accrued liabilities, employee cost payable, capital lease obligations and due to related party loan approximates their fair values because of the short-term nature of these instruments. (b) Interest rate and credit risk Interest rate risk is the risk that the value of a financial instrument might be adversely affected by a change in interest rates. The Company does not believe that the results of operations or cash flows would be affected to any significant degree by a sudden change in market interest rates, relative to interest rates on cash and cash equivalents, due to related parties and capital lease obligations due to the short-term nature of these balances. Trade accounts receivable potentially subjects the Company to credit risk. The Company provides an allowance for doubtful accounts equal to the estimated losses expected to be incurred in the collection of accounts receivable. Page 24 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) Financial instruments (continued) (b) Interest rate and credit risk (continued) The following table sets forth details of the cash and cash equivalents: November 30, November 30, $ $ Cash Bankers acceptance (30 days maturity, interest 0.10%) Total cash and cash equivalents The following table sets forth details of the aged accounts receivable that are not overdue as well as an analysis of overdue amounts and the related allowance for doubtful accounts: November 30, November 30, $ $ Total accounts receivable Less allowance for doubtful accounts - - Total accounts receivable, net Not past due Past due for more than 31 days but no more than 60 days - Past due for more than 61 days but no more than 90 days - Total accounts receivable, net Financial instruments that potentially subject the Company to concentration of credit risk consist principally of uncollateralized accounts receivable. The Company’s maximum exposure to credit risk is equal to the potential amount of financial assets. For the year ended November30, 2012, one customer accounted for 100% of revenue of the Company and 100% of the accounts receivable of the Company. For the year ended November30, 2011, two customers accounted for 98% and 2% of the revenue of the Company and 100% of accounts receivable of the Company. For the year ended November30, 2010, one customer accounted for 100% of revenue of the Company and 100% of the accounts receivable of the Company. The Company is also exposed to credit risk at period end from the carrying value of its cash. The Company manages this risk by maintaining bank accounts with a Canadian Chartered Bank. The Company’s cash is not subject to any external restrictions. (c) Foreign exchange risk The Company has balances in Canadian dollars that give rise to exposure to foreign exchange (“FX”) risk relating to the impact of translating certain non-U.S. dollar balance sheet accounts as these statements are presented in U.S. dollars. A strengthening U.S. dollar will lead to a FX loss while a weakening U.S. dollar will lead to a FX gain. For each Canadian dollar balance of $1.0million a +/- 10% movement in the Canadian currency held by the Company versus the USdollar would affect the Corporation’s loss and other comprehensive loss by $0.1million. Page 25 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) Financial instruments (continued) (c) Foreign exchange risk (continued) Balances denominated in foreign currencies that are considered financial instruments are as follows: November 30, 2012 November 30, 2011 Canadian U.S Canadian U.S FX rates used to translate to U.S. $ Assets Cash Investment tax credits Liabilities Accounts payable Accrued liabilities Employee cost payable Capital lease Due to related party Net exposure ) (d) Liquidity risk Liquidity risk is the risk that the Company will encounter difficulty raising liquid funds to meet commitments as they fall due. In meeting its liquidity requirements, the Company closely monitors its forecast cash requirements with expected cash drawdown. The following are the contractual maturities of the undiscounted cash flows of financial liabilities as at November30, 2012: Less than 3 to 6 6 to 9 9 months Greater than 3 months months months 1 year 1 year $ Accounts payable - Accrued liabilities - Employee cost payable - Lease obligations Due to related parties - Page 26 Intellipharmaceutics International Inc. Notes to the consolidated financial statements November 30, 2012, 2011, and 2010 (Stated in U.S. dollars) Segmented information The Company's operations comprise a single reporting segment engaged in the research, development and manufacture of novel and generic controlled-release and targeted-release oral solid dosage drugs. As the operations comprise a single reporting segment, amounts disclosed in the financial statements for revenue, loss for the year, depreciation and total assets also represent segmented amounts. In addition, all of the Company's long-lived assets are in Canada. November 30, November 30, November 30, $ $ $ Revenue United States Total assets Canada Total property and equipment Canada Non-cash transactions In fiscal 2012, included in research and development expenses is an amount of $39,170 (2011 - $Nil; 2010 - $26,832) related to the write-off of a previously recorded investment tax credit. Subsequent events The Company completed a private placement financing of an unsecured convertible debenture (the “Debenture”) in the principal amount of $1.5 million, which will mature January 1, 2015.The Debenture will bear interest at a rate of 12% per annum, payable monthly, is pre-payable at any time at the option of the Company, and is convertible at any time into 500,000 common shares at a conversion price of $3.00 per common share at the option of the holder. Page 27
